Citation Nr: 1606033	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for acute myeloid leukemia, to include as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

In September 2015, the Board remanded the case to the RO for a hearing.  In December 2015, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his acute myeloid leukemia is a result of in-service Agent Orange exposure.  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e)  shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Under 38 C.F.R. § 3.309(e), "all chronic B-cell leukemias (including but not limited to, acute hairy-cell leukemia and chronic lymphocytic leukemia)" are entitled to the service connection presumption.
 
The Veteran was afforded a VA examination in June 2012. The examiner stated that there was no evidence in the Veteran's medical records that indicate that his acute myeloid leukemia is a chronic B-cell leukemia.  The Board recognizes that examiner checked the box on the disability benefits questionnaire indicating that the Veteran had been diagnosed with a B-cell leukemia, however, in an August 2012 correspondence, the examiner clarified that she clicked the box inadvertently.      

However, the examiner did not render an opinion as to whether the Veteran's Agent Orange exposure is related to his acute myeloid leukemia.  The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  As such, an additional VA examination is warranted.  

The Board also notes that the Veteran submitted letters from private Drs. J.H.A. and J.S.S. which generally refer to medical literature and multiple case-control studies to support the assertion that Agent Orange exposure is linked to acute myeloid leukemia.  The examiner should review and discuss these medical opinions in his or her rationale.   

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be afforded a VA examination by an oncologist to determine whether there is a relationship between the Veteran's Agent Orange exposure and his acute myeloid leukemia.  
 
The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether the Veteran's acute myeloid leukemia is at least as likely as not (50 percent or better probability) etiologically related to his Agent Orange exposure. 

The Veteran should review the letters from private Drs. J.H.A. and J.S.S. as well as any relevant medical studies in formulating an opinion.   

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of service connection for acute myeloid leukemia.  If the benefit sought remains denied, issue a Supplemental Statement of the Claim (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






